DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 3/11/22.   
Claim(s) 1-13, 15-16, 18, 20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11, 13, 7-8, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Pub No. 2016/0261669 A1 in view of Brown, U.S. Patent/Pub. No. 2009/0290848 A1.
As to claim 1, Elliott teaches a system for multiple, distributed, participant devices to co-operatively collaborate on imaging a scene with at least one common subject, wherein the system comprises: 
- a first participant device having a camera, a user control input, processor, memory, display and a network interface device to communicate (Elliott, page 2, paragraph 34; page 3, paragraph 48; i.e., [0034] According to the example embodiments discussed below, participants of a social event may generate digital
content such as photos, videos, audio, text, and so forth. The digital content may be generated by personal mobile devices including one or more of cellular phones, smart phones, laptops, computers, digital cameras, and the like. The captured digital content may be associated with the social event), wherein the processor is configured to: 
- receive, over a network, identifying data relating to potentially collaborating participants associated with one or more proximal participant devices (Elliott, figure 4; page 5, paragraph 74; page 6, paragraph 85; page 7, paragraph 96, 100 & 102; page 8, paragraph 116; i.e., [0074] The processing module 308 is configured to analyze the uploaded content and determine parts of the content related to the same social events. In one example, when a user uploads content (e.g., photos) to the sharing system 104, the processing module 308 may analyze contextual information
of the content to determine which parts of the content (i.e., photos) relate to the same social event. In other words, if the processing module 308 determines that photos were captured in one place, in one day, have the same tags, and the like, it is assumed that these photos relate to a social event, and the user is prompted to confirm it. Furthermore, the processing module 308 may determine that similar devices exist within a proximity distance from the user device 102); and 
- send, in response to operation of the user control input by a participant, an invitation over the network to the one or more proximal participant devices to capture a participant selected event (Elliott, page 5, paragraph 65; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., [0115] As shown, the user device 102 ( e.g., a digital camera or a cellular phone) has determined that there are two similar devices within the predetermined proximity distance, which may also be taking photos of the same social event. Hence, the graphical user interface 900 may prompt the user to create a social event. The user may select a "Yes" button 902 to indicate his/her desire to create a "Social Event." If pressed, any photos captured with this device will be assigned with corresponding contextual information. In addition, the users of the nearby detected devices will also be invited to participate in the social event and to share the content they may also capture with their devices); 
- one or more proximal participant devices having respective camera, user control input, processor, memory, display and network interface device, wherein the respective processor is configured to: 
- receive the invitation and display a user selectable prompt to accept the invitation (Elliott, figure 5; page 3, paragraph 42; page 5, paragraph 73; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., [0115] As shown, the user device 102 ( e.g., a digital camera or a cellular phone) has determined that there are two similar devices within the predetermined proximity distance, which may also be taking photos of the same social event. Hence, the graphical user interface 900 may prompt the user to create a social event. The user may select a "Yes" button 902 to indicate his/her desire to create a "Social Event." If pressed, any photos captured with this device will be assigned with corresponding contextual information. In addition, the users of the nearby detected devices will also be invited to participate in the social event and to share the content they may also capture with their devices): 
- transmit an acceptance notification to the network based on selection of the user selectable prompt by a collaborating participant (Elliott, figure 5; page 3, paragraph 42; page 5, paragraph 73; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., [0066] In one example, when a user uploads content (e.g., photos) to the sharing system 104, the processing module 210 may analyze the contextual information of the content to determine which parts of the content (i.e., photos) relate to the same social event. In other words, if the processing module 210 determines that photos were captured in one place, in one day, by one user, have the same tags, and so forth, it may be assumed that these photos relate to a social event, and the user is prompted to confirm it. The processing module 210 may analyze not only the content uploaded by one user, but also the content uploaded by others; [0115] As shown, the user device 102 ( e.g., a digital camera or a cellular phone) has determined that there are two similar devices within the predetermined proximity distance, which may also be taking photos of the same social event. In addition, the users of the nearby detected devices will also be invited to participate in the social event and to share the content they may also capture with their devices); 
- record, with the respective camera, further imagery of the participant selected event (Elliott, figure 5; page 2, paragraph 37 & 39; i.e., [0037] Alternatively, a user may manually indicate which parts of the captured photos relate to specific individuals or objects. If a user camera (or mobile phone, laptop, etc.) indicates that two or more photos are taken within the same environment (same place, same party, etc.) and/or one or more of these individuals are captured on two or more photos, the user camera may assume that the captured photos relate to the same social event; [0039] The captured photos or videos (in other words, digital media content) may be tagged and associated with one or more social events on the user device or a remote server); and 
- transmit the further imagery (Elliott, figure 5; page 3, paragraph 48; i.e., [0048] The user devices 102 may also receive or transmit data such as captured photos or videos via a cord or cordless network. In one example, the user devices 102 may be configured to browse websites or access remote servers via a network). 
 Page 2 of 14Application No. 16/645,699 Docket No. FBRC1 PUSO1But Elliott failed to teach the claim limitation wherein  the first participant device is further configured to communicate to one or more proximal participant devices: - timing data for synchronizing recording of further image at the proximal participant devices; or - a control signal to initiate recording of further imagery at the proximal participant devices; wherein the timing data or the control signal synchronizes the respective cameras to record simultaneously or in a specified sequence; and recordal time associated with the further imagery, and wherein the server further generates a compiled imagery sequence based on the sequence of imagery, wherein the compiled imagery sequence includes the at least one common subject; wherein the further imagery is received at a server, and wherein the server collates the imagery and sorts the imagery in a sequence based on one or more of: position and orientation of the participant device of the participant device associated with the further imagery; position of the participant device of the participant device associated with the further imagery; orientation of the participant device of the participant device associated with the further imagery.  
However, Brown teaches the limitation wherein the first participant device is further configured to communicate to one or more proximal participant devices (Brown, page 6, paragraph 110; i.e., [0110] replay video which is rotated about the target when a sequence of video images is assembled from adjacent cameras, it is important that the cameras are controlled in an effective manner to be simultaneously focused on a common target within the target environment about which the cameras are mounted. Typically the cameras 14 are mounted circumferentially about the target environment with each being supported to be movable in orientation at a fixed location to vary the direction of video capture of the camera in response to operational instructions): - timing data for synchronizing recording of further image at the proximal participant devices (Brown, page 2, paragraph 34, 37 & 39; i.e., [0034] The present invention is advantageous over prior art systems in that there is provided a method of categorizing the analog video so that the video can be retrieved by camera identification and time, in a synchronized and realtime manner; [0037] The segment data criteria may comprise, for example, a sequence of varying time step data, a sequence of camera identification data; a sequence selected with common, fixed time step data; or a sequence of different cameras selected over changing time step data; [0039] The selected sequence of the video segments may be assembled into the resulting video at a different time scale than the video feed from said at least one camera by varying the interval of time occupied by each video segment in the resulting video as compared to the interval of time between generation of video segments by the cameras. The time step data thus comprises an interval of time occupied by the associated video segment in the respective video feed); or - a control signal to initiate recording of further imagery at the proximal participant; wherein the timing data or the control signal synchronizes the respective cameras to record simultaneously or in a specified sequence (Brown, page 2, paragraph 34, 39-40; i.e., [0034] The present invention is advantageous over prior art systems in that there is provided a method of categorizing the analog video so that the video can be retrieved by camera identification and time, in a synchronized and realtime manner; [0039] The selected sequence of the video segments may be assembled into the resulting video at a different time scale than the video feed from said at least one camera by varying the interval of time occupied by each video segment in the resulting video as compared to the interval of time between generation of video segments by the cameras; [0040] When the time step data associated with each video segment comprises an interval of time occupied by the video segment, the method may thus include varying duration of the time step data of the selected portion of the video segments during assembly into the resulting video; [Detail Description, paragraph 25; (i.e. the sequence may be used to time the shutter of the cameras)]); and wherein the server further generates a compiled imagery sequence based on the sequence of imagery, wherein the compiled imagery sequence includes the at least one common subject (Brown, page 1, paragraph 6 & 8; page 2, paragraph 32-33, 39-40; i.e.,[0006]  a plurality of cameras of fixed orientation along a fixed path, each for capturing a simultaneous image of a common target object. The images are assembled into a sequence on a filmstrip so that a resulting video is produced in which a viewpoint is displaced along the fixed path about the object movement in motion pictures. The preferred embodiment comprises a plurality of cameras of fixed orientation along a fixed path, each for capturing a simultaneous image of a common target object. The images are assembled into a sequence on a filmstrip so that a resulting video is produced in which a viewpoint is displaced along the fixed path about the object; [0008] providing a plurality of cameras directed at a common target in the target environment; [0032] assembling the selected sequence of the video segments and the auxiliary video segment into the resulting video; [0033] The auxiliary video segment may comprise a video segment which is generated by interpolating between selected video segments generated at sequential points in time. Alternatively, the auxiliary video segment comprises a video segment which is generated by interpolating between two video segments which are generated from an adjacent pair of the cameras. The auxiliary video segment may also be interpolated between video segments from different cameras and from different points in time); wherein the further imagery is received at a server, and wherein the server collates the imagery and sorts the imagery in a sequence based on one or more of: position and orientation of the participant device of the participant device associated with the further imagery (Brown, page 1, paragraph 2; page 2, paragraph 18-24; page 4, paragraph 87; page 7, paragraph 121; i.e., [0002] recording video feeds from a plurality of different cameras at sporting events and the like. Typically in such a system, the multiple cameras are provided at different angles and the video from the cameras is fed to a control room where a production crew edits the different feeds to produce a single video feed broadcast to viewers; [0019] positioning the plurality of cameras within the target environment; [0020] arranging each camera to be movable in orientation to vary a direction of video capture of the camera in response to operational instructions; [0023] calculating the operational instructions for each camera using the location of the camera and the location of the target relative to the target environment such that the operational instructions are arranged to orient the direction of video capture of the camera towards the target; [0024] orienting each camera to capture video of the target using the operational instructions; [0087] Once the location of all cameras is known, figuring out the angles at which to point the PTZ head can be calculated using trigonometry or 3-dimensional matrices. Each camera will have different pan, and tilt angles in which to point it to the given location, and this data must be determined on each camera every time it is repositioned); position of the participant device of the participant device 35associated with the further imagery (Brown, page 1, paragraph 2; page 2, paragraph 18-24; page 4, paragraph 87; page 7, paragraph 121; i.e., [0019] positioning the plurality of cameras within the target environment; [0020] arranging each camera to be movable in orientation to vary a direction of video capture of the camera in response to operational instructions); orientation of the participant device of the participant device associated with the further imagery (Brown, page 1, paragraph 2; page 2, paragraph 18-24; page 4, paragraph 87; page 7, paragraph 121; i.e., [0020] arranging each camera to be movable in orientation to vary a direction of video capture of the camera in response to operational instructions; [0023] calculating the operational instructions for each camera using the location of the camera and the location of the target relative to the target environment such that the operational instructions are arranged to orient the direction of video capture of the camera towards the target; [0024] orienting each camera to capture video of the target using the operational instructions).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Elliott to substitute video segment from Brown for capturing image from Elliott to capture moving target by the motion picture cameras (Brown, page 1, paragraph 6).
As to claim 2, Elliott-Brown teaches a system as recited in claim 1 wherein at least part of the networkpeer-to-peer network (Elliott, page 8, paragraph 116; i.e., peer network).  
As to claim 3, Elliott-Brown teaches a system as recited in claim 1, wherein at least part of the networkinternet (Elliott, page 3, paragraph 47; i.e., Internet).  
As to claim 4, Elliott-Brown teaches a system as recited in claim 1 wherein the first participant device is further configured to: 
- record, with the camera, imagery of the participant selected event (Elliott, page 8, paragraph 104-107; i.e., which captured digital content such as pictures, videos and audios); and 
- transmit the imagery of the participant selected event to one or more of: 
(i) the server, wherein the server further collates and sorts the sequence of imagery to includes imagery recorded by the first participant device; and 
(ii) one or more proximal participant devices (Elliott, page 3, paragraph 44; i.e., proximal users).  
As to claim 5, Elliott-Brown teaches a system as recited in claim 1 wherein the invitation includes one or more of: 
- a participant entered message at the user control input; 
- a participant selected message from one or more text descriptions at the display (Elliott, page 5, paragraph 65; i.e., define the photos or add description to the objects); 
- an audio message recorded; and 
- imagery of the participant selected event recorded with the camera of the first participant device.  
As to claim 6, Elliott-Brown teaches a system as recited in claim 1, wherein the system 
- the server, wherein the server is further configured to transmit the compiled imagery sequence to one or more of the first participant device, one or more proximal participant device, or other device(s) associated with the participant or collaborating participant(s) (Elliott, page 6, paragraph 87; i.e., aggregated and sort all photos/videos).  
As to claim 8, Elliott-Brown teaches the system as recited in claim 7, wherein the compiled imagery sequence is made available for download to said participant and said collaborating participants (Elliott, page 1, paragraph 7; page 3, paragraph 41; i.e., aggregated content and uploaded to the server for users to download).  
As to claim 9, Elliott-Brown teaches the system as recited in claim 1 wherein the invitation is associated with a unique identifier to allow tracking of the invitation and associated imagery (Elliott, page 5, paragraph 66; page 7, paragraph 98; page 10, paragraph 110; i.e., recognized individual in the image).  
As to claim 10, Elliott-Brown teaches the system as recited in claim 1 wherein the participant device is configured to: 
- receive a selection from the user control input to form a group of participant devices (Elliott, page 6, paragraph 81, 83 & 87; i.e., selection of the users); and 
- store, in the memory, particulars of the participants in the group (Elliott, page 8, paragraph 110; i.e., recognized individual in the image), 
wherein the particulars of the participants are stored to identify potential collaborating participants for a subsequent participant selected event (Elliott, page 1, paragraph 7; i.e., social event, business meeting or conferences).  
As to claim 11, Elliott-Brown teaches the system as recited in claim 1 wherein if the first participant device or the proximal participant devices determine network communication with the server is not available, the system further configured to: 
- form a peer-to-peer network between the first participant device and the one or more proximal participant devices, wherein the invitations are communicated over the peer-to-peer network (Elliott, page 8, paragraph 116; i.e., peer network); 
- store, in the memory of the first participant device or the proximal participant devices, the recorded imagery (Elliott, page 3, paragraph 41 & 48; page 8, paragraph 115; i.e., proximal users capturing photos, videos or audio); 
wherein on establishing network communication with the server, the first participant device and/or the proximal participant devices send the recorded imagery to the server (Elliott, figure 5; page 3, paragraph 48; i.e., [0048] The user devices 102 may also receive or transmit data such as captured photos or videos via a cord or cordless network. In one example, the user devices 102 may be configured to browse websites or access remote servers via a network).  
As to claim 13, Elliott-Brown teaches the system as recited in claim 1, wherein the server is configured to: 
- analyse data associated with the further imagery, or imagery, to identify at least one common subject (Elliott, page 2, paragraph 36-37; i.e., specified the objects or individuals (equivalent to common subject)); and 
- scale further imagery, or imagery, to produced scaled further imagery, or imagery, of the at least one common subject (Elliott, page 2, paragraph 36-37; page 3, paragraph 41; i.e., specified the objects or individuals (equivalent to common subject)), 
wherein the compiled imagery sequence is based on the scaled further imager, or imagery (Elliott, page 2, paragraph 40; page 3, paragraph 41; i.e., aggregated digital content).  
.
Claim(s) 7 & 18 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 7& 18 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 20 is/are directed method claims and they do not teach or further define over the limitations recited in claim(s) 11.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 11.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Pub. No. 2016/0261669 A1 in view of Brown, U.S. Patent/Pub. No. 2009/0290848 A1, and further in view of Chien, U.S. Pub. No. 2016/0165121 A1.
As to claim 12, Elliott-Brown teaches the system as recited in claim 1, wherein determine, based on the at least one of position data, orientation data, and time data, an order to process the further imagery, or imagery, to generate the compiled imagery sequence (Elliott, page 4, paragraph 51; i.e., tagging the digital content based on times, dates, tags…).  
But Elliott failed to teach the claim limitation wherein analyse data associated with the further imagery, or imagery, to extract at least one of position data, orientation data, and time data.
However, Chien teaches the limitation wherein analyse data associated with the further imagery, or imagery, to extract at least one of position data, orientation data, and time data (Chien, page 3, paragraph 29; i.e., [0029] In detail, the composing module 46 can be configured to extract data from the images corresponding to the shape of one or more features appearing in the images, compare each of the extracted data between each two adjacent images in orientation to determine one or more same extracted data, and determine the one or more same extracted data to be overlapping portions between each two adjacent images in orientation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott-Brown in view of Chien so that system able to extracted data from the images.  One would be motivated to do so to compose multi-angle image with different ranges and angle (see Chien, page 1, paragraph 19).


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Pub. No. 2016/0261669 A1 in view of Brown, U.S. Patent/Pub. No. 2009/0290848 A1, and further in view of Maciuca, U.S. Pub. No. 2016/0094773 A1.
As to claim 15, Elliott-Brown teaches the system as recited in claim 1.  But Elliott-Brown failed to teach the claim limitation wherein send, over the network, timing data for synchronization and/or control of the participant devices.  
However, Maciuca teaches the limitation wherein send, over the network, timing data for synchronization or control of the participant devices (Maciuca, page 6, paragraph 46; i.e., [0046] synchronization of information between group members. In particular, the member nodes of a group may accurately synchronize their time so time-based operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott-Brown in view of Maciuca so that the system would be able to synchronizing information between users.  One would be motivated to do so to aggregate of the images contains depth and perspective information (see Maciuca, page 1, paragraph 2).
As to claim 16, Elliott-Brown teaches the system as recited in claim 15, wherein determine timing data based on the specified sequence to record imagery (Elliott, page 7, paragraph 93; page 8, paragraph 107; i.e., sorting the images based on tag such as date, time, location...).  
But Elliott failed to teach the claim limitation wherein receive position or orientation data from the participant devices; - determine the specified sequence to record imagery from respective cameras of the participant devices.
However, Brown teaches the limitation wherein receive position or orientation data from the participant devices (Brown, page 1, paragraph 2; page 2, paragraph 18-24; i.e., [0002] Typically in such a system, the multiple cameras are provided at different angles and the video from the cameras is fed to a control room where a production crew edits the different feeds to produce a single video feed broadcast to viewers; [0018] capture a target within a target environment, the method comprising:  [0019] positioning the plurality of cameras within the target environment; [0020] arranging each camera to be movable in orientation to vary a direction of video capture of the camera in response to operational instructions); - determine the specified sequence to record imagery from respective cameras of the participant devices (Brown, page 2, paragraph 32-33, 39-40; i.e., [0032] assembling the selected sequence of the video segments and the auxiliary video segment into the resulting video; [0033] The auxiliary video segment may comprise a video segment which is generated by interpolating between selected video segments generated at sequential points in time. Alternatively, the auxiliary video segment comprises a video segment which is generated by interpolating between two video segments which are generated from an adjacent pair of the cameras. The auxiliary video segment may also be interpolated between video segments from different cameras and from different points in time).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Elliott to substitute video segment from Brown for capturing image from Elliott to capture moving target by the motion picture cameras (Brown, page 1, paragraph 6).
	
Response to Arguments
Applicant’s argument(s) filed 3/11/22 have been fully considered but they are not persuasive.
Argument 1
Appellant argues on page 9-11 of the Argument (claim(s) 1-11, 13 & 18), 
“Applicant asks the Examiner to clarify the basis for the rejection. On page 3 the Office Action states a rejection based on "Elliot, U.S. Pub No. 2016/0165121 Al. But publication number US 2016/0165121 Al corresponds to Chien - the publication number for Elliott is US 2016/0261669 Al”.

Examiner’s response to Argument 1:
The Examiner wanted to clarify that claim(s) 1-6, 9-11, 13, 7-8, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Pub No. 2016/0261669 A1 in view of Brown, U.S. Patent/Pub. No. 2009/0290848 A1.

Argument 2
Appellant argues on page 11-12 of the Argument (claim(s) 1-11, 13 & 18), 
“Elliott does not teach or suggest using multiple devices to capture a common subject at the same (or close to the same) time and location. In addition, no disclosure has been found of any control or synchronisation of participant devices so that image or video capture is coordinated amongst the participant devices”.

Examiner’s response to Argument 2:
In response to applicant's argument that the reference(s) failed to show certain feature(s) of applicant's invention, it is noted that the feature(s) upon which applicant relies (i.e., using multiple devices to capture a common subject at the same (or close to the same) time and location) are not recited in the rejected claim(s).  Although the claim(s) 1, 7 & 18 are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
According to the Specification (page 8-11, paragraph 32-33 & 44), the main function of the claim limitations is to receive, over a network, identifying data relating to potentially collaborating participants associated with one or more proximal participant devices; and 10- send, in response to operation of the user control input by a participant, an invitation over the network to the one or more proximal participant devices to capture a participant selected event.  
The claim does not disclose anything about “capturing at the same time”, but “at the selected event”
As describe, Elliott discloses “a first participant device having a camera, a user control input, processor, memory, display and a network interface device to communicate” (Elliott, page 2, paragraph 34; page 3, paragraph 48; i.e., [0034] According to the example embodiments discussed below, participants of a social event may generate digital content such as photos, videos, audio, text, and so forth. The digital content may be generated by personal mobile devices including one or more of cellular phones, smart phones, laptops, computers, digital cameras, and the like. The captured digital content may be associated with the social event), “wherein the processor is configured to: - receive, over a network, identifying data relating to potentially collaborating participants associated with one or more proximal participant devices” (Elliott, figure 4; page 5, paragraph 74; page 6, paragraph 85; page 7, paragraph 96, 100 & 102; page 8, paragraph 116; i.e., [0074] The processing module 308 is configured to analyze the uploaded content and determine parts of the content related to the same social events. In one example, when a user uploads content (e.g., photos) to the sharing system 104, the processing module 308 may analyze contextual information of the content to determine which parts of the content (i.e., photos) relate to the same social event. In other words, if the processing module 308 determines that photos were captured in one place, in one day, have the same tags, and the like, it is assumed that these photos relate to a social event, and the user is prompted to confirm it. Furthermore, the processing module 308 may determine that similar devices exist within a proximity distance from the user device 102).  
Clearly, the same social event is equating to the “selected event” and that multiple devices in a proximity distance from the user taking pictures/videos of the selected event.  Therefore, a reasonable interpretation of claim limitation has been made, and the Examiner believes the * a first participant device having a camera, a user control input, processor, memory, display and a network interface device to communicate; “- receive, over a network, identifying data relating to potentially collaborating participants associated with one or more proximal participant devices* of Elliott in view of Brown are within the scope of such interpretation.

Argument 3
Appellant argues on page 11-12 of the Argument (claim(s) 1-11, 13 & 18), 
“Chien teaches away from the claimed system and method that compile a sequence of images of a common subject. Thus, the skilled person would not find the teachings of Chien to be relevant to the problem of controlling the timing for actuating multiple cameras to image a scene with a common subject, and then generating a collated collection of images or an imagery sequence of that common subject”.

Examiner’s response to Argument 3:
Chien does not disclose the feature of “controlling the timing for actuating multiple cameras to image a scene with a common subject, and then generating a collated collection of images or an imagery sequence of that common subject”
The Examiner only relied on Chien for analyse data associated with the further imagery, or imagery, to extract at least one of position data, orientation data, and time data (Chien, page 3, paragraph 29; i.e., [0029] In detail, the composing module 46 can be configured to extract data from the images corresponding to the shape of one or more features appearing in the images, compare each of the extracted data between each two adjacent images in orientation to determine one or more same extracted data, and determine the one or more same extracted data to be overlapping portions between each two adjacent images in orientation).  Therefore, Elliott-Brown in view of Chien meets the claim limitation.

Argument 4
Appellant argues on page 12-13 of the Argument (claims 1-11, 13 & 18),
“Brown fails to disclose the claim limitations where -- 
"the first participant device is further configured to communicate to one or more proximal participant devices: - timing data for synchronising recording of further image at the proximal participant device; or - a control signal to initiate recording of further imagery at the proximal participant devices, wherein the timing data or the control signal synchronises the respective cameras to record simultaneously or in a specified sequence...”.

Examiner’s response to Argument 4:
As describe in Brown (page 6, paragraph 110), the invention disclosed the method of “the first participant device is further configured to communicate to one or more proximal participant devices” (Brown, page 6, paragraph 110; i.e., [0110] replay video which is rotated about the target when a sequence of video images is assembled from adjacent cameras, it is important that the cameras are controlled in an effective manner to be simultaneously focused on a common target within the target environment about which the cameras are mounted. Typically the cameras 14 are mounted circumferentially about the target environment with each being supported to be movable in orientation at a fixed location to vary the direction of video capture of the camera in response to operational instructions):  - timing data for synchronizing recording of further image at the proximal participant devices (Brown, page 2, paragraph 34, 37 & 39; i.e., [0034] The present invention is advantageous over prior art systems in that there is provided a method of categorizing the analog video so that the video can be retrieved by camera identification and time, in a synchronized and realtime manner; [0037] The segment data criteria may comprise, for example, a sequence of varying time step data, a sequence of camera identification data; a sequence selected with common, fixed time step data; or a sequence of different cameras selected over changing time step data; [0039] The selected sequence of the video segments may be assembled into the resulting video at a different time scale than the video feed from said at least one camera by varying the interval of time occupied by each video segment in the resulting video as compared to the interval of time between generation of video segments by the cameras. The time step data thus comprises an interval of time occupied by the associated video segment in the respective video feed); or - a control signal to initiate recording of further imagery at the proximal participant; wherein the timing data or the control signal synchronizes the respective cameras to record simultaneously or in a specified sequence (Brown, page 2, paragraph 34, 39-40; i.e., [0034] The present invention is advantageous over prior art systems in that there is provided a method of categorizing the analog video so that the video can be retrieved by camera identification and time, in a synchronized and realtime manner; [0039] The selected sequence of the video segments may be assembled into the resulting video at a different time scale than the video feed from said at least one camera by varying the interval of time occupied by each video segment in the resulting video as compared to the interval of time between generation of video segments by the cameras; [0040] When the time step data associated with each video segment comprises an interval of time occupied by the video segment, the method may thus include varying duration of the time step data of the selected portion of the video segments during assembly into the resulting video; [Detail Description, paragraph 25; (i.e. the sequence may be used to time the shutter of the cameras)]); and wherein the server further generates a compiled imagery sequence based on the sequence of imagery, wherein the compiled imagery sequence includes the at least one common subject (Brown, page 1, paragraph 6 & 8; page 2, paragraph 32-33, 39-40; i.e.,[0006]  a plurality of cameras of fixed orientation along a fixed path, each for capturing a simultaneous image of a common target object. The images are assembled into a sequence on a filmstrip so that a resulting video is produced in which a viewpoint is displaced along the fixed path about the object movement in motion pictures. The preferred embodiment comprises a plurality of cameras of fixed orientation along a fixed path, each for capturing a simultaneous image of a common target object. The images are assembled into a sequence on a filmstrip so that a resulting video is produced in which a viewpoint is displaced along the fixed path about the object; [0008] providing a plurality of cameras directed at a common target in the target environment; [0032] assembling the selected sequence of the video segments and the auxiliary video segment into the resulting video; [0033] The auxiliary video segment may comprise a video segment which is generated by interpolating between selected video segments generated at sequential points in time. Alternatively, the auxiliary video segment comprises a video segment which is generated by interpolating between two video segments which are generated from an adjacent pair of the cameras. The auxiliary video segment may also be interpolated between video segments from different cameras and from different points in time); wherein the further imagery is received at a server, and wherein the server collates the imagery and sorts the imagery in a sequence based on one or more of: position and orientation of the participant device of the participant device associated with the further imagery (Brown, page 1, paragraph 2; page 2, paragraph 18-24; page 4, paragraph 87; page 7, paragraph 121; i.e., [0002] recording video feeds from a plurality of different cameras at sporting events and the like. Typically in such a system, the multiple cameras are provided at different angles and the video from the cameras is fed to a control room where a production crew edits the different feeds to produce a single video feed broadcast to viewers; [0019] positioning the plurality of cameras within the target environment; [0020] arranging each camera to be movable in orientation to vary a direction of video capture of the camera in response to operational instructions; [0023] calculating the operational instructions for each camera using the location of the camera and the location of the target relative to the target environment such that the operational instructions are arranged to orient the direction of video capture of the camera towards the target; [0024] orienting each camera to capture video of the target using the operational instructions; [0087] Once the location of all cameras is known, figuring out the angles at which to point the PTZ head can be calculated using trigonometry or 3-dimensional matrices. Each camera will have different pan, and tilt angles in which to point it to the given location, and this data must be determined on each camera every time it is repositioned); position of the participant device of the participant device 35associated with the further imagery (Brown, page 1, paragraph 2; page 2, paragraph 18-24; page 4, paragraph 87; page 7, paragraph 121; i.e., [0019] positioning the plurality of cameras within the target environment; [0020] arranging each camera to be movable in orientation to vary a direction of video capture of the camera in response to operational instructions); orientation of the participant device of the participant device associated with the further imagery (Brown, page 1, paragraph 2; page 2, paragraph 18-24; page 4, paragraph 87; page 7, paragraph 121; i.e., [0020] arranging each camera to be movable in orientation to vary a direction of video capture of the camera in response to operational instructions; [0023] calculating the operational instructions for each camera using the location of the camera and the location of the target relative to the target environment such that the operational instructions are arranged to orient the direction of video capture of the camera towards the target; [0024] orienting each camera to capture video of the target using the operational instructions) .  The appellant also claimed the process of Therefore, Elliott in view of Brown meets the claim limitation.

Listing of Relevant Arts
Needham, U.S. Patent/Pub. No. US 20170195378 A1 discloses synchronize the captured images in time.
Maciuca, U.S. Patent/Pub. No. US 20160094773 A1 discloses synchronize image capture in time.
Baldwin, U.S. Patent/Pub. No. US 9560269 B2 discloses synchronize image capture at substantially the same time.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449